          Case 1:10-mc-00471-TJK Document 72 Filed 11/25/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA

KEITH STANSELL, et al.              )                         Case No.: 1:10-mc-00471-TJK
                                    )
      Plaintiffs,                   )
vs.                                 )
                                    )
FARC et al.,                        )
                                    )
      Defendants.                   )
____________________________________)

                   PLAINTIFFS’ NOTICE OF SETTLEMENT
         & REQUEST TO MAINTAIN STAY ON DOCKET ENTRIES 52 AND 54

        Plaintiffs hereby report that on November 23, 2020, the Southern District of Florida

entered an agreed Final Judgment in the Wells Fargo Bank interpleader action resolving all

competing claims from the terrorism victim judgment creditors (Stansell, Pescatore and

Caballero victims) and the Honduran bankruptcy liquidator claims to the Banco Continental,

S.A. blocked assets1 held by Garnishee Wells Fargo Bank, N.A. in Wells Fargo Bank N.A. vs.

Antonio Caballero et al., SDFL Case No. 1:20-cv-20868-CMA [Doc. Entry 139].

        The Judgment requires Garnishee to wire transfer each settling claimants’ share of the

blocked assets on December 24, 2020, at which time Garnishee will be discharged of all liability,

and the interpleader action will be closed. Plaintiffs shall file an update status report before

January 1, 2021 to advise this Court upon completion of the Garnishee wire transfers. Plaintiffs

request that the Court take no action on the two pending motions remaining in this Court:

       Doc. Entry 52: Plaintiffs’ Motion for TRIA Turnover Judgment
       Doc. Entry 54: Wells Fargo Bank Motion for Partial Stay in Garnishment Proceedings
        Pending Resolution of Related Interpleader Action

1
  Garnishee is also holding several blocked wire transfers involving Banco Continental, S.A.
which are not included in the interpleader turnover judgment, but will be addressed separately in
the bankruptcy proceeding. See Doc. Entry 67. Plaintiffs will report to the Court upon final
disposition of these additional wire transfers.
         Case 1:10-mc-00471-TJK Document 72 Filed 11/25/20 Page 2 of 2




Respectfully submitted November 25, 2020

/s/ Newton P. Porter_____________                 /s/_Tony Korvick_________________
NEWTON P. PORTER (Bar ID: 432052)                 TONY KORVICK (Bar ID: FL 0003)
nporter@porterandkorvick.com                      tkorvick@porterandkorvick.com
PORTER & KORVICK, P.A.                            PORTER & KORVICK, P.A.
9655 South Dixie Highway Suite 208                9655 South Dixie Highway Suite 208
Miami, Florida 33156                              Miami, Florida 33156
Telephone:     (305) 373-5040                     Telephone:     (305) 373-5040
Facsimile:     (305) 668-9154                     Facsimile:     (305) 668-9154
Attorneys for Plaintiffs                          Attorneys for Plaintiffs

                               CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on November 25, 2020, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system. I further certify that I served the foregoing
document by electronic mail to the following persons:

OFFICE OF FOREIGN ASSETS CONTROL
U.S. Department of the Treasury
1500 Pennsylvania Ave. NW
Washington D.C. 20220
[by email directly to OFAC counsel in compliance with
litigation reporting requirements of 31 CFR 501.605]



                                           /s/ Tony Korvick______________
                                           TONY KORVICK
                                           (Bar ID: FL 003)
                                           tkorvick@porterandkorvick.com
                                           PORTER & KORVICK, P.A.
                                           9655 South Dixie Highway Suite 208
                                           Miami, Florida 33156
                                           Telephone:     (305) 373-5040
                                           Facsimile:     (305) 668-9154
                                           Attorneys for Plaintiff




                                              2
